Citation Nr: 0722677	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish veteran status and basic eligibility for 
VA benefits.



ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern








INTRODUCTION

The claimant/appellant alleges he had Philippine guerrilla 
service during World War II.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
decisional letter from the Manila RO.  

In November 2003, the RO addressed appellant's claim on a de 
novo basis (finding that he did not have recognized U.S. 
military service).  The question of whether new and material 
evidence has been received must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.  See also 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) (finding that 
new and material evidence analysis applied to the reopening 
of a claim that was originally disallowed because the 
claimant's veteran status was not established).


FINDINGS OF FACT

1.  An unappealed decisional letter in March 2003 denied the 
appellant basic eligibility for VA benefits because he did 
not have recognized U.S. military service, and was not a 
veteran.

2.  Evidence received since the March 2003 decisional letter 
includes evidence not previously considered that provides 
information requiring a request for re-certification of 
service and raises a reasonable possibility of substantiating 
the claim.

3.  The service department has again certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim to establish basic eligibility for VA benefits may be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006).

2.  The appellant is not a veteran and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim to reopen.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Initially, the Board notes that the appellant was not given 
notice regarding the definition of new and material evidence 
or what information would suffice to reopen his claim to 
establish veteran status and basic eligibility for VA 
benefits as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006); however, because this decision reopens the claim and 
addresses it de novo, any error in notice content or timing 
on that aspect of the appeal is harmless.  

Even though the U. S. Court of Appeals for Veterans Claims 
recently held that VCAA notice requirements apply in a claim 
to reopen (such as this), it also held that an appellant who 
is currently ineligible for VA benefits as a matter of law 
based on the National Personnel Records Center's (NPRC) 
refusal to certify the appellant's service is not prejudiced 
by lack of notice.  See Palor v. Nicholson, No. 04-0555 (U.S. 
Vet. App. Jun 29, 2007); see also Sanders v. Nicholson, 487 
F.3d 881 (2007) (holding that the purpose of section 5103(a) 
notice is not frustrated, and thus, the claimant is not 
prejudiced, when the benefit sought cannot be awarded as a 
matter of law); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (determining that VCAA notice error was nonprejudicial 
where appellant was not entitled to benefit as matter of 
law).  Nonetheless, the RO sent the appellant a letter in 
November 2002 notifying him that they were in the process of 
verifying his service and advising him of what documents he 
should submit to assist in the matter.  

Regarding VA's duty to assist, the RO arranged for 
recertification of the claimant's service/nonservice using 
the service number under which certification was not 
previously sought.  VA's duty to assist is met.

B.  Factual Background, Legal Criteria and Analysis

A decisional letter in March 2003 denied the appellant's 
claim seeking basic eligibility for VA benefits, finding that 
he did not have qualifying service, and was not a veteran.  
He did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

VA compensation and pension benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§ 1110, 1521.  "Veteran" means a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.1(d).  

Recognized Philippine guerrilla service (under a commissioned 
U.S. officer or a commissioned officer of the Commonwealth 
Army, recognized by and cooperating with U.S. Forces) is 
qualifying service for VA benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Service department certifications will be 
accepted as establishing both recognized guerrilla service 
and unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. 
§ 3.40(d)(2).  The active service of members of the irregular 
forces guerrilla will be the period certified by the service 
department.  38 C.F.R. § 3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

The appellant contends that from October 1941 to April 1942 
he had active service as a 3rd lieutenant with a Philippine 
guerilla field artillery unit.  He claims that he was a 
prisoner of war of the Japanese Imperial Army from April 9, 
1942 to April 12, 1942, and that he escaped from the Bataan 
Death March.  His prisoner of war status has not been 
verified.  

Evidence of record in March 2003 included an affidavit for 
the Philippine Army Personnel, and AGNR2s (Certification of 
Military Service by Philippine Military) dated September 4, 
2000, May 20, 1992, June 24, 1988, June 16, 1988, and August 
13, 1985.  

In March 2003, the RO requested certification of the 
appellant's service using information provided by the 
appellant to include service dates of October 1941 to 
December 1945 and service number [redacted].  In March 2003, the 
NPRC certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

Evidence received since the March 2003 decisional letter 
includes certifications of the appellant's military service 
by the General Headquarters, Armed Forces of the Philippines 
(including a duplicate of a certification dated September 4, 
2000, listing the appellant's service number as [redacted]), PA 
AGO Form 23 (Affidavit for Philippine Army Personnel), 
Commonwealth Army of the Philippines Army Headquarters Master 
and Restricted Files, Special Orders Number 50, General 
Orders Number 481, and affidavits from the appellant's 
comrades.




Reopening of the Claim

Because the appellant's claim was previously denied based on 
a finding that he did not have recognized service in the U.S. 
Armed Forces, for evidence to be new and material, it would 
have to either show that he did have recognized active 
service or at least that a new request for verification of 
service was necessary.

The certification of the appellant's service by the 
Philippine Military dated September 4, 2000 constitutes new 
evidence because although it is a duplicate, certification of 
the appellant's service was not previously attempted based on 
the service number provided therein.  Its submission mandates 
a request for recertification of the appellant's claimed 
service.  As it provides information not previously submitted 
that if verified could establish entitlement to veteran 
status and basic eligibility for VA benefits, it raises a 
reasonable possibility of substantiating the appellant's 
claim to establish basic eligibility.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

Accordingly, this document is new and material evidence and 
the claim seeking to establish veteran status and basic 
eligibility for VA benefits may be reopened.

De Novo Review-Establishing Veteran Status and Basic 
Eligibility for VA Benefits

At the outset, the Board finds that the appellant is not 
prejudiced by its proceeding with de novo review of this 
claim without returning the case to the RO for their initial 
de novo consideration upon the Board's reopening of the 
claim. The RO already adjudicated the matter on the merits in 
its October 2005 supplemental statement of the case before 
the appeal was certified for Board review.

The certification of the appellant's military service by the 
General Headquarters, Armed Forces of the Philippines does 
not meet the first requirement of 38 C.F.R. § 3.203(a) as it 
was not issued by a U.S. service department.  In fact, none 
of the documents or supporting evidence the appellant has 
submitted is a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Based on the 
information in the September 4, 2000 General Headquarters, 
Armed Forces of the Philippines' certification that was not 
previously considered, VA sought service department re-
certification of whether the appellant had active military 
service.  In October 2003, the NPRC considered this 
information and recertified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  This certification is binding on VA; VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).  

The appellant has provided no further evidence that would 
warrant a request for re-certification of his 
service/nonservice by the service department, and VA must 
abide by the service department's certification.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, 
the Board finds that the appellant did not have requisite 
service and is not a veteran so as to establish basic 
eligibility for VA benefits.  Since the law is dispositive in 
this matter, the claim must be denied because of the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to reopen a claim to establish veteran status and 
basic eligibility for VA benefits is granted; however, 
veteran status (and basic eligibility for VA benefits) is 
denied on de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


